COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-19-00967-CR
Trial Court Cause
Number:                    17-CR-3568
Style:                     Brandon Rashard Ledford
                           v The State of Texas
Date motion filed*:        June 14, 2022
Type of motion:            Rehearing
Party filing motion:       appellant
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of      Chief Justice Radack and Justices Landau and Countiss

Date: June 28, 2022